DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on November 19, 2021 was received. Claims 1, 6-7, 9, 11-13 and 18 were amended. Claims 2, 14-15 and 17 were canceled. Claims 19-24 were added. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued September 23, 2021.

Claim Objections
The claim objections on claims 6-7, 9 and 11-13 are withdrawn, because the claims are amended. 

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, on claims 1, 3-13 and 16-18 are withdrawn, because the claims have been amended. 
The claim rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claim 6 is withdrawn, because the claim has been amended. 
The claim rejections under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, on claims 7 and 12-13 are withdrawn, because the claims have been amended. 

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Popovich (US20090038939) in view of Petisce (US20150276651) and Martin (US6001429) on claims 1- 3-7, 9, 11, 13, 16 and 18 are withdrawn, because the claims have been amended. 
The claim rejections under 35 U.S.C. 103 as being unpatentable over Popovich (US20090038939) in view of Petisce (US20150276651) and Martin (US6001429) as applied to claims 1- 3-7, 9, 11, 13, 16 and 18, and further in view of Hahnel (US20170275499), on claims 8, 10 and 12 are withdrawn, because the claims have been amended. 
The claim rejection under 35 U.S.C. 103 as being unpatentable over Popovich (US20090038939) in view of Petisce (US20150276651) and Martin (US6001429) as applied to claims 1- 3-7, 9, 11, 13, 16 and 18, and further in view of Inglis (US20140342122), on claim 17 was withdrawn, because the claim has been amended. 

REASONS FOR ALLOWANCE
Claims 1, 3-13, 16 and 18-24 are allowed. The following is an examiner’s statement of reasons for allowance: the closest prior art on the record, Popovich (US20090038939) in view of Petisce (US20150276651) and Martin (US6001429), does not teach or disclose a method of creating a biosensor as recited in claim 1. Specifically, Popovich in view of Petisce and Martin does not teach to treat the palladium film with an air plasma coating process to add a stabilizing film to the surface of the palladium film on the biosensor with the air plasma parameters as recited in claim 1, wherein the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F from about 9:00 a.m. to 5:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dah-Wei Yuan, can be reached at (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/N.V.L/Examiner, Art Unit 1717                                                                                                                                                                                             
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717